
	
		I
		111th CONGRESS
		1st Session
		H. R. 3643
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To make technical corrections to section 3013(b) of the
		  Water Resources Development Act of 2007.
	
	
		1.Red-Ouachita River Basin
			 Levees, Arkansas and LouisianaSection 3 of the Flood Control Act of August
			 18, 1941 (55 Stat. 642), as amended by section 3013(b) of the Water Resources
			 Development Act of 2007 (121 Stat. 1109), is further amended by striking
			 the first section of the Mississippi River Flood Control Act of May 15,
			 1928 (45 Stat. 534), and inserting the following: the first
			 section and section 6 of the Mississippi River Flood Control Act of May 15,
			 1928 (45 Stat. 534), and any other provision of law,.
		
